Exhibit 10.1

 

GRAPHIC [g111651kmi001.jpg]

 

COCA-COLA PLAZA

ATLANTA, GEORGIA

 

MUHTAR KENT

 

 

ADDRESS REPLY TO:

CHAIRMAN AND CHIEF EXECUTIVE OFFICER,

 

 

P.O. BOX 1734

THE COCA-COLA COMPANY

 

 

ATLANTA, GA 30301

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 

 

 

404 676-4082

 

 

FAX:  404 676-7721

 

April 24, 2014

 

Kathy N. Waller

Atlanta, Georgia

 

Dear Kathy,

 

We are delighted to confirm your new position as Executive Vice President and
Chief Financial Officer, job grade 22, with an effective date of April 24,
2014.  You will report to me.  The information contained in this letter provides
details of your new position.

 

·                  Your principal place of assignment will continue to be
Atlanta, Georgia.

 

·                  Your annual base salary will be $715,000.

 

·                  You will continue to be eligible to participate in the annual
Performance Incentive Plan.  The target annual incentive for a job grade 22 is
125% of annual base salary.  The actual amount of an incentive award may vary
and is based on individual performance and the financial performance of the
Company. The plan may be modified from time to time.

 

·                  You will continue to be eligible to participate in The
Coca-Cola Company’s Long-Term Incentive program.  Awards are made at the
discretion of the Compensation Committee of the Board of Directors based upon
recommendations by Senior Management.  You will be eligible to receive equity
awards within guidelines for the job grade assigned to your position and based
upon your personal performance, Company performance, and leadership potential to
add value to the Company in the future.  Currently, the award is delivered 60%
stock options and 40% Performance Share Units. As a discretionary program, the
award timing, frequency, size and distribution between stock options and PSUs
are variable.

 

·                  You are expected to continue to maintain share ownership
pursuant to the Company’s share ownership guidelines at a level equal to four
times your base salary.  Because this represents an increase from your prior
target level, you will

 

--------------------------------------------------------------------------------


 

have an additional two years, or until December 31, 2016, to meet your
requirement. You will be asked to provide information in December each year on
your progress toward your ownership goal, and that information will be reviewed
with the Compensation Committee of the Board of Directors the following
February.

 

·                  You will continue to be eligible for the Company’s Financial
Planning and Counseling program which provides reimbursement of certain
financial planning and counseling services, up to $10,000 annually, subject to
taxes and withholding.

 

·                  You will continue to be eligible for the Emory Executive
Health benefit which includes a comprehensive physical exam and one-on-one
medical and lifestyle management consultation.

 

·                  This letter is provided as information and does not
constitute an employment contract.

 

Kathy, I feel certain that you will find challenge, satisfaction and opportunity
in this new role and as we continue our journey toward the 2020 Vision.

 

 

Sincerely,

 

/s/ Muhtar Kent

 

 

 

Muhtar Kent

 

 

c:                                      Ceree Eberly

Executive Compensation

GBS Executive Services

 

2

--------------------------------------------------------------------------------